DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5, 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,092,483 to McKelvy in view of US Patent No. 7,845,891 to Lee et al. (Lee) and US Patent No. 5,346,090 to Purohit et al. (Purohit).
Regarding claim 1, McKelvy discloses a closure (Fig 6) comprising a first body (24), second body (30), first and second bodies joined together along a connection interface (Fig 3) between the bodies to form the closure separating a first space on a first side of the closure (left) from second space on second side (right) of closure, connection interface extending from first side to second side and comprising a close-coupled portion (Fig 3) and a seal (34) between the sides.  McKelvy does not teach polymer film between the bodies.  Lee discloses putting a 
Regarding claim 2, McKelvy further discloses seal portion comprising an elastomeric ring (34).
Regarding claim 5, McKelvy discloses the closure of claim 1 but does not teach the thickness of the polymer.  However, one of ordinary skill in the art would have found it obvious to change the thickness dimensions of the film to the range recited for optimization since it has been held that where the only difference between prior art and claims was a recitation of relative dimensions of the claimed device and device having the claimed relative dimensions would not perform differently than prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 7, McKelvy further discloses fastener (40) joining the bodies along the close coupled portion.

Regarding claim 9, McKelvy further discloses the bodies joined along planar surfaces in the closed couple portion (Fig 3, 4).
Regarding claim 10, the modified McKelvy further discloses the sheet of polymer (290, Lee) covering entirety of close-coupled portion of connection interface (Fig 2, Lee).
Regarding claim 11, McKelvy further discloses the bodies joined together to form an enclosure (28) around inner space on side of closure.
Regarding claim 12, McKelvy further discloses closure fully extends around perimeter of enclosure (Fig 1).

Claim 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKelvy in view of Lee,  Purohit and Applicant admitted prior art (AAPA).
Regarding claim 4, the modified McKelvy teaches the closure of claim 1 but does not teach the recited polymer.  However, official notice was taken and was not challenged in that the recited polymers were known in the art and one of ordinary skill in the art would have found it obvious to substitute the polymer of the modified McKelvy with the polymer known in the art such as polypropylene or polyurethanes as recited in order to facilitate resistance to corrosion since it has been held that selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious.  In re Leshin, *>277< F.2d 197, 125 USPQ 416(CCPA 1960).
Regarding claim 6, the modified McKelvy teaches the closure of claim 1 and further discloses the bodies of different metal material but does not teach the recited combinations of material.  However, official notice is taken and was not challenged in that such metallic In re Leshin, *>277< F.2d 197, 125 USPQ 416(CCPA 1960).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0236799 to Scott in view of McKelvy, Lee, and Purohit.
Regarding claim 13, Scott discloses a pump (Fig 1) comprising an impeller (28) disposed in a housing (12) comprising a closure (10) but does not teach the structure of the closure as recited in claim 1.  The modified McKelvy discloses such a closure as recited in claim 1 and one of ordinary skill in the art would have found it obvious to substitute the closure of Scott with that as taught by the modified McKelvy in order to better prevent corrosion.

Response to Arguments
Applicant's arguments filed 12/3/2021 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that none of the prior art teach a solid sheet of polymer that is impermeable to water.  In particular, applicant argues that the sheet of polymer taught by Lee is silent regarding the polymer being impermeable to water.  This is not persuasive because Lee discloses a door sealing surface between the two bodies and furthermore, the sheet of polymer functions as a gasket and is impermeable to water.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, incorporating a polymer sheet in the connection interface between the first and second bodies of McKelvey as suggested by Lee would prevent metal to metal contact while also preventing particle generation from twisting of the O-ring seal (34).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735